Citation Nr: 1738255	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-34 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a right knee injury.

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left knee injury.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to December 1975.  The Veteran also served with the Army Reserves from discharge from active duty to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran was previously represented by an attorney; however, in November 2015, the attorney submitted a motion to withdraw as representative.  The motion also showed the Veteran was informed of the withdrawal request by mail.  The Board notes that a review of the attorney's motion show there was good cause for the request and as such, the Board grants the attorney's motion to withdraw as the Veteran's representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record in this case shows that the Veteran requested a videoconference hearing before the Board in his November 2013 VA Form 9, substantive appeal.  In April 2017 and May 2017, the Veteran was notified that he was scheduled for a hearing in May 2017.  The April 2017 notice letter was returned as undeliverable in May 2017.  The Veteran subsequently did not appear for the videoconference hearing.  

As it does not appear the Veteran received notification of the scheduled hearing, his claims are being remanded so that appropriate efforts may be taken to obtain his current address and afford him his requested hearing.  The Board reminds the Veteran, however, that he has a duty to keep VA appraised of his whereabouts and that VA's duty to assist in the development and adjudication of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
Accordingly, the case is REMANDED for the following actions:

1. 	Take all necessary steps to verify the Veteran's current address.  All steps to locate the current address should be noted for the record.  

2.	Schedule the Veteran for a hearing before a Veterans Law Judge at his local RO.  Notification of the date and time of the hearing shall be sent to him at his verified address or otherwise his last known address.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

 The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

